Citation Nr: 0100662	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound (SFW) of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans' Affairs (VA).

In a June 1999 rating action the RO denied service connection 
for a psychiatric disorder and a fungus infection of the feet 
secondary to exposure to Agent Orange.  In July 1999 the 
veteran furnished the RO a copy of correspondence from a VA 
medical facility concerning the veteran's recent 
participation in the Agent Orange Registry.  It is unclear 
whether the RO has responded to this document.  This matter 
is referred to the RO for appropriate action.  

A statement of the case concerning the issues of service 
connection for a psychiatric disorder and an increased rating 
for residuals of the SFW of the neck was furnished the 
veteran in August 1999.  In a substantive appeal received in 
August 1999, he indicated that he was only appealing the 
issue of an increased rating for residuals of the SFW of the 
neck.  Accordingly, the issue of service connection for a 
psychiatric disorder is not before the Board for appellate 
consideration.


REMAND

Following a VA examination in May 1999, the examiner 
indicated that x-rays would be obtained to see if the foreign 
body could be located, althought the physician indicated that 
he did not think that the SFW was responsible for any 
symptoms at the time of the examination.  The x-ray report 
shows that a small metallic foreign body resembling shrapnel 
fragment was seen in the soft tissues of the of anterior 
neck.  It is unclear from the record whether the examiner had 
the opportunity to review the x-rays in conjunction with the 
examination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the residuals of the 
shell fragment wound with a retained 
foreign body to the neck.

2.  It is requested that the RO refer the 
claims folder to the same VA physician who 
performed the May 1999 (if unavailable, to 
another VA physician).  It is requested 
that the examiner review the x-rays of the 
cervical area.  The physician, in an 
addendum to the May 1999 examination 
report, should be requested to identify to 
the extent possible any complaints, 
symptoms, or findings which may be related 
to or are a manifestation the residuals of 
the shell fragment wound with a retained 
foreign body to the neck.  Any additional 
tests or examinations deemed necessary 
should be performed. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals






